Motion for leave to reargue or for leave to appeal to the Court of Appeals and for an extension of time to reply to the counterclaims contained in the answer of the defendant-respondent granted insofar as to extend the plaintiff-appellant’s time to reply to the counterclaims contained in the answer of defendant-respondent Amsinck Sonne Corporation until 10 days after the entry of this order, and is denied, with $10 costs, insofar as it seeks leave to reargue the appeal, or, in the alternative, for'leave to appeal to the Court of Appeals. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.